           Case 1:20-cv-04651-SDG Document 63 Filed 11/23/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

L. LIN WOOD, JR.,                           )
                                            )
      Plaintiff,                            )        CIVIL ACTION FILE NO.
                                            )        1:20-cv-04651-SDG
v.                                          )
                                            )
BRAD RAFFENSPERGER, in his official )
capacity as Secretary of State of the State )
of Georgia, et al.,                         )
                                            )
      Defendants.                           )
___________________________________ )

                     PLAINTIFF’S EMERGENCY MOTION
                 TO CERTIFY FOR INTERLOCUTORY APPEAL

          COMES NOW Plaintiff L. Lin Wood, Jr. (“Plaintiff”), by and through his

    undersigned counsel of record, and files this his Emergency Motion to Certify for

    Interlocutory Appeal:1

I.       STATEMENT OF THE CASE.

         On November 13, 2020, Plaintiff filed his original Verified Complaint for

Declaratory and Injunctive Relief (the “Original Complaint”), asserting three

claims against Defendants, in their official capacities, based on numerous


1
  For the reasons stated herein, including the issues of the integrity of the 2020
Presidential Election and the January 2021 Senatorial Run-Off Election, Plaintiff
requests that review of this Motion be expedited pursuant to Local Rule 7.2(B).
        Case 1:20-cv-04651-SDG Document 63 Filed 11/23/20 Page 2 of 8




constitutional violations. (See Doc. 1.) On November 16, 2020, Plaintiff filed an

Amended Complaint (see Doc. 5), and on November 17, 2020, Plaintiff filed an

emergency motion for a temporary restraining order (“TRO”) (see Doc. 6). On

November 19, 2020, Defendants and Intervenors filed separate responses in

opposition to Plaintiff’s motion for a TRO (see Doc. 8, 22, 31, 34, 39), and the

Court held oral argument on Plaintiff’s motion the same day (see Doc. 52). At the

conclusion of oral argument, this Court denied Plaintiff’s request for a TRO. (See

Doc. 54.)

II.   ARGUMENT.

      28 U.S.C. § 1292(b) permits a request for interlocutory appellate review if

this Court is of the “opinion that such order involves a controlling question of law

as to which there is substantial ground for difference of opinion and that an

immediate appeal from the order may materially advance the ultimate termination

of the litigation.” If such an interlocutory appeal is certified, then then Eleventh

Circuit can accept the matter for discretionary review under 28 U.S.C. § 1292(b).

      Plaintiff believes this case is appropriate for interlocutory appeal and hereby

requests that this Court amend the Order denying Plaintiff’s TRO motion to

include the requisite certification. The Order involves a controlling question of

law as to which there is a substantial ground for difference of opinion and



                                         2
          Case 1:20-cv-04651-SDG Document 63 Filed 11/23/20 Page 3 of 8




immediately appealing the Order may materially advance the ultimate termination

of the litigation.

         Plaintiff’s action relates to the integrity of election procedures in the 2020

Presidential General Election in the State of Georgia, particularly as those

procedures were fundamentally and irredeemably flawed, from this Constitutional

deviation. Plaintiff further submits that the procedures enacted by the Secretary of

State and the State Board of Elections relate to the enormous quantity of mail-in-

ballots cast in Georgia pursuant to the unlawful “Consent Decree,” which

precludes ascertainment of these ballots’ compliance with the detailed

requirements for demonstrating the authenticity of such votes and the eligibility of

those purportedly casting such ballots to vote in Georgia. Plaintiff’s vote was made

more difficult that the votes of others who were not required to present

identification or were struggling with signature verification.

         This issue is critical because the State Board of Elections is proposing to

use the same procedures in the upcoming Senatorial run-off election, and if they

are invalid, then the outcome of that election could likewise be in doubt. The

integrity of the election system in Georgia should not be subject to ridicule or

doubt.




                                            3
         Case 1:20-cv-04651-SDG Document 63 Filed 11/23/20 Page 4 of 8




        This action also concerns a Due Process and Equal Protection claim that

Georgia’s mail ballot scheme, as modified by the unlawful “Consent Decree,” is

unconstitutional, and fails to comply with the election scheme adopted by the State

Legislature. Additionally, the scheme lacks any safeguards, given that there is

clearly confusion and opportunity for mischief created by the lack of signature

verification wrought by the “Consent Decree/Settlement Agreement.” This action

is of nationwide importance because of the consequences of flawed election

processes on the election for the President of the United States in the State of

Georgia could turn the election in favor of either candidate.

        It is critically important for Plaintiff’s claims to be heard by the Eleventh

Circuit Court of Appeals before the December 14, 2020 “safe harbor” date under

O.C.G.A. § 21-2-499 certifying its Presidential electors, which is only 21 days

away.

        The Amended Complaint asserts claims under the First Amendment and the

Equal Protection Clause of the Fourteenth Amendment; the Electors and Elections

Clause of the Constitution; and the Due Process Clause of the Fourteenth

Amendment       because    Defendants,    Georgia’s   Secretary   of   State,   Brad

Raffensperger, and four Georgia Election Board members, engaged in an

intentional scheme to circumvent Georgia’s legislative enactments by entering into



                                          4
        Case 1:20-cv-04651-SDG Document 63 Filed 11/23/20 Page 5 of 8




an unconstitutional Consent Decree, in an effort allow the counting of defective

mail ballots.

      Plaintiff seeks to exclude the defective mail ballots which may turn the

result of the Election, and further seeks to prevent the use of the same

constitutionally flawed procedures in the upcoming Senatorial run-off election.

Plaintiff does not seek to exclude any legally cast votes. Plaintiff further submits

that good cause exists for expedited review, as irreparable may occur or the appeal

may become moot unless a ruling is obtained within seven days.

      WHEREFORE, pursuant to U.S.C. § 1292(b), Plaintiff requests that this

Court immediately consider the instant Motion and further certify the Order

denying Plaintiff’s TRO motion for immediately interlocutory appeal.

      Respectfully submitted this 23rd day of November, 2020.

                                      SMITH & LISS, LLC

                                      /s/ Ray S. Smith, III
                                      Ray S. Smith, III
                                      Georgia Bar No. 662555
                                      Counsel for Plaintiff
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
(404) 760-6000
rsmith@smithliss.com




                                         5
       Case 1:20-cv-04651-SDG Document 63 Filed 11/23/20 Page 6 of 8




                     CERTIFICATE OF COMPLIANCE

      The undersigned counsel certifies that the foregoing has been prepared in

Times New Roman (14 point) font, as required by the Court in Local Rule 5.l (B).

      Respectfully submitted this 23rd day of November, 2020.

                                     SMITH & LISS, LLC

                                     /s/ Ray S. Smith, III
                                     Ray S. Smith, III
                                     Georgia Bar No. 662555
                                     Counsel for Plaintiff
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
(404) 760-6000
rsmith@smithliss.com
        Case 1:20-cv-04651-SDG Document 63 Filed 11/23/20 Page 7 of 8




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day caused the foregoing and all exhibits and

attachments thereto in the above-captioned matter to be filed with the United States

District Court for the Northern District of Georgia, Atlanta Division, and served on

the following parties, via the Court’s CM-ECF system.

Adam M. Sparks
Halsey G. Knapp, Jr.
Joyce Gist Lewis
Susan P. Coppedge
KREVOLIN AND HORST, LLC
One Atlantic Center
1201 W. Peachtree Street, NW, Ste. 3250
Atlanta, GA 30309

Marc E. Elias
Amanda R. Callais
Alexi M. Velez
Emily R. Brailey
PERKINS COIE LLP
700 Thirteenth Street NW, Suite 800
Washington, DC 20005

Kevin J. Hamilton
Amanda J. Beane
PERKINS COIE LLP
1201 Third Avenue, Suite 4900
Seattle, Washington 98101

Gillian C. Kuhlmann
PERKINS COIE LLP
1888 Century Park East, Suite 1700
Los Angeles, California 90067
       Case 1:20-cv-04651-SDG Document 63 Filed 11/23/20 Page 8 of 8




Matthew J. Mertens
Georgia Bar No: 870320
PERKINS COIE LLP
1120 NW Couch Street, 10th Floor
Portland, Oregon 97209

     This 23rd day of November, 2020.

                                   SMITH & LISS, LLC

                                   /s/ Ray S. Smith, III
                                   Ray S. Smith, III
                                   Georgia Bar No. 662555
                                   Counsel for Plaintiff
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
(404) 760-6000
rsmith@smithliss.com




                                        2
